                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL CROSSEY                  :                    CIVIL ACTION
                                 :
     v.                          :
                                 :
PENNSYLVANIA STATE EDUCATION :
ASSOCIATION PENSION PLAN, et al. :                    NO. 19-1468

                                           OPINION

JACOB P. HART                                                 DATE: September 3, 2019
UNITED STATES MAGISTRATE JUDGE

       Michael Crossey has brought this action against the Pennsylvania State Education

Association (“PSEA”) Pension Plan (“the Plan”), the Plan’s Board of Directors (“the Board”),

and individuals who are alleged to have been directors of the Plan, in connection with action

taken by the Plan to recover an alleged overpayment of benefits. Defendants seek to dismiss

Crossey’s complaint under Fed. R. Civ. Pr. 12(b)(6). As explained below, I will grant

Defendants’ motion in part, and deny it in part.

I.     Federal Rule of Civil Procedure 12(b)(6)

       Under Fed. R. Civ. Pr. 12(b)(6), a party may move for the dismissal of a complaint for

“failure to state a claim upon which relief can be granted.” A court considering a 12(b)(6)

motion will treat as true all well-pleaded facts in the complaint, which will be construed in the

light most favorable to the plaintiff. Santomenno ex rel. John Hancock Trust v. John Hancock

Life Insurance Co. (USA), 768 F.3d 284, 290 (3d Cir. 2014). In that light, the complaint will be

considered in order to determine whether it contains “sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Sweda v. University of Pennsylvania, 923

F.3d 320, 325-6 (3d Cir. 2019), citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2007).
        A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.

Iqbal, supra; Connelly v. Lane Construction Corp., 809 F.3d 780, 786 (3d Cir. 2016). Although

the plausibility standard is less demanding than a probability requirement, it does require a

pleading to show more than a sheer possibility that a defendant has acted unlawfully. Connelly,

supra, citing Iqbal, supra, and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007). The

plausibility determination is a “context-specific task that requires the reviewing court to draw on

its judicial experience and common sense.” Iqbal, supra, at 679.

        Thus, the court must therefore take three steps: (1) it must take note of the elements the

plaintiff must plead to state a claim; (2) it should identify allegations that are not entitled to the

assumption of truth because they are no more than conclusions; and (3) where there are well-

pleaded factual allegations, the court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief. Connelly, supra, at 787, citing Iqbal, supra,

and Twombly, supra, at 570.

II.     Factual and Procedural Background

A.      Crossey’s Employment History

        Crossey is a retired teacher who was formerly employed by the Keystone Oaks School

District (“the School District”). Crossey’s First Amended Complaint (“Complaint”) at ¶22. In

2007, Crossey was elected Vice President of PSEA, which is the primary labor organization

representing teachers and educational staff in Pennsylvania. Id. at ¶¶5, 23. At that time, he

became an employee of PSEA, while he remained an employee of the School District. Id. at ¶24.

At this time, PSEA began reimbursing the School District for the salary it paid to Crossey, and




                                                   2
for his contributions to the Pennsylvania Public School Employees Retirement System (PSERS”)

attributable to his employment with the school district. Id. at ¶24.

        In 2011, Crossey was elected PSEA President. Id. at ¶ 30. In November 2013, he retired

from the School District, while remaining employed as the PSEA President. ¶42. At that point,

Crossey began receiving his full salary from PSEA. Id. at Exhibit F at 1. He also ceased

accruing service credit under the School District Retirement System. Id. at ¶43. Crossey retired

from PSEA on August 9, 2016. Id. at ¶69.

B.      Crossey’s Retirement

        In October, 2007, Crossey expressed interest in a feature of the Plan which allows a

PSEA employee to purchase up to twelve additional years of pension plan credit if he has

equivalent service credited under an educational system’s retirement plan. Id. at ¶27; Exhibit A

at § 6.2(a). Since Plan benefits are calculated with reference to years of service, the purchase of

additional “years” increases the amount of pension benefits to which a beneficiary is entitled. Id.

at Exhibit A, §2.5 (benefit accrual), 4.1 (normal or late retirement).1

        In November, 2007, Crossey obtained an estimate of the cost to purchase twelve years of

pension service credit. Id. at ¶¶27 and 28. As Crossey has stated in his Complaint, the cost

estimate “considered only those wages attributable to [his] employment with PSEA.” Id. at 28.

Crossey did not purchase service years at that time. Id. at ¶29.

        In June, 2013, however, Crossey completed an application for the purchase of service

credits under the Plan. Id. at 32. The Plan’s actuary recalculated the cost to Crossey of

purchasing twelve years of service credit, and forwarded the calculations to PSEA’s Human



1
 Section 4.1 reads, in part: “a Member, upon retirement on or after his/her Normal Retirement Date, shall receive a
monthly pension for life equal to two percent of his/her Average Monthly Compensation for each year of Benefit
Accrual Service.”

                                                         3
Resources Department. Id. at ¶33. Again, the actuary considered only those wages paid to

Crossey attributable to his PSEA employment. Id. at ¶35.

       The cost to purchase twelve years of service credit in a lump sum was calculated as

$123,838.32. Id. at ¶34. PSEA’s Human Resources personnel conveyed these calculations to

Crossey, who agreed to purchase the years of service at this price. Id. at ¶¶36, 38. The purchase

was ratified by Todd C. Park, PSEA’s Assistant Executive Director for Human Resources. Id. at

¶39. Crossey made payment by rolling over funds from his PSERS retirement account to the

Plan in April, 2014. Id. at ¶¶47, 48. Oddly, there is no evidence that Crossey ever asked PSEA

how much his monthly pension benefit would be (with or without the additional twelve years of

service credit) before making this purchase.

       In March, 2015, Crossey received from the Plan his 2014 Pension Plan Statement.

According to Crossey, it estimated that, as of July 1, 2014, he would have been entitled to “a

single life annuity in the amount of $3,160.” Id. at ¶51. A copy of this document is not attached

to his Complaint as an exhibit, but it does not appear to be disputed that this calculation took into

account not only wages attributable to Crossey’s employment with PSEA, but also those

attributable to his employment with the School District, which were reimbursed by PSEA. Id.

       In April, 2015, Crossey requested from PSEA an estimate of his retirement benefit based

on an anticipated August 9, 2016, retirement date. Id. at ¶52, and Exhibit B. In December, 2015,

he received from the Plan the estimate he had requested. Id. at ¶60, and Attachment 3 to

Defendants’ Motion to Dismiss. Apparently, these calculations were premised on information

sent to the actuary by PSEA which made no distinction between the wages attributable to

Crossey’s PSEA employment, and the wages attributable to the School District employment. Id.

at ¶¶57, 59.



                                                  4
       Between April and June, 2015, Crossey communicated several times with PSEA

personnel regarding his retirement options under the plan. In a document not produced in an

exhibit, Crossey was apparently offered a retirement option under which he could withdraw his

contributions to the payment plan in a lump sum of $153,005, and receive the balance of his

pension benefit in payments of $4,165.03 during his life, with the guarantee of payments to his

wife of $4,165.03 for 240 months from his retirement date if he were to die before the 240

months elapsed. May 4, 2016, email from Crossey to William Gaskins, attached to Complaint as

Exhibit C.

       Crossey confirmed the details of this offer in a May 4, 2016, email to William Gaskins, a

PSEA human relations employee. Id. The PSEA employee replied: “Your reading of the

benefit choice under 6c is correct. The $4,165.03 is guaranteed to be paid out for 240 months”.

June 7, 2016, email from Gaskins to Crossey, attached to Complaint as Exhibit D. Crossey

confirmed the $4,165.03 amount in June, 2016, with Gaskins’ successor, Jerry Oleksiak. June

23, 2016, email from Crossey to Oleksiak, attached to Complaint as Exhibit E. Crossey and his

wife formally elected this retirement option on July 29, 2016. Complaint at ¶68. The amount of

Crossey’s benefits was confirmed to PSEA by the actuary, and the Board then approved his

retirement application and the amount of his benefit. Id. at ¶¶69-70.

       Crossey retired as of August 9, 2016. Id. at ¶71. His employee contributions to the Plan

were rolled over into an IRA account on August 17, 2016. Id. From August 17, 2016, to March,

2018, Crossey received a monthly payment check in the amount of $4,165.03. Id. at ¶72.




                                                5
C.      The March 15, 2018, Letter from PSEA

        In March, 2018, Crossey received a letter dated March 15, 2018, from Todd Park. Letter

of March 15, 2018, attached to Complaint as Exhibit F. Its opening paragraph read:

        As a result of an extensive review conducted by PSEA, the PSEA Pension Directors have
        determined that there was an unintentional oversight in communicating and applying cost
        options under the Plan related to your purchase of 12 years of past educational service
        that were credited in full to your final pension benefit calculation. As a result of this
        oversight, an overpayment situation exists in the benefit you are receiving associated with
        the 12 years of purchased service at the base cost that was charged to you as further
        described below.

Id. at 1.

        The letter cited Section 6.2(c) of the Plan, in explaining that, due to PSEA’s

“unintentional oversight”: “The cost of your 12 purchase service years was based on a partial

salary level, however, your benefit associated with the years purchased included the fully

compensated salary you received from PSEA.” Id. at 2. In other words, Crossey had purchased

his service years at a low rate – in recognition of the fact that not all of his compensation had

been paid to him by PSEA until he retired from the School District in November, 2013 – but was

receiving benefits at the higher rate he would have received if all of his compensation had come

from PSEA in 2011, at the time he became a PSEA employee.

        The letter continued: “The result is that you have not been charged enough to sustain

your current benefit payment.” Id. It then set forth options for correcting the overpayment,

which were essentially that he could (a) start receiving lower payments, with an additional

reduction to pay back the overpayment; or (b) make an additional payment in order to bring his

purchase price in line with the level of benefit he was receiving. (This latter choice could be

accomplished in two ways, thus the reference to options 1, 2A and 2B, in the letter).




                                                  6
       According to the letter, the overpayment totaled $24,836.30, as of May 14, 2018. Exhibit

F at 2. That sum included the 3% interest which would be charged if repayment was made in a

lump sum; if it was to be paid back over a period of time, interest at 6% would be added to the

amount due. Id. The letter further stated that, if Crossey did not elect a repayment option by

May 14, 2018, PSEA would “implement Option 2A as the default election.” Id.

       Crossey appealed this “corrective action determination” to the Board on June 12, 2018.

Id. at ¶78. However, the Board denied the appeal by letter of June 21, 2018, addressed to

Crossey’s counsel. Id. at ¶80.

       This action was filed on April 5, 2019. In it, Crossey asserts two counts under Section

502(a)(1)(B) of ERISA, 29 USC §1132(a)(1)(B). In the first, he alleges that his retirement

benefit was calculated correctly under “the Plan’s past practice and repeated representations.”

Id. at ¶¶81-88. In the second, he claims that – assuming there had been an error in the

calculation of his retirement benefit – the Plan did not have the authority to recoup the resulting

overpayment by offsetting it against his future benefits, or to charge interest. Id. at ¶¶ 89-99.

       In a third count, Crossey seeks equitable estoppel against the Defendants under Section

502(a)(3) of ERISA, 29 USC §1132(a)(3). His fourth count is for reformation, pursuant to

Section 502(a)(3) of ERISA. Crossey’s fifth court seeks injunctive relief to preclude Defendants

from recouping the overpayments it made to him.




                                                  7
III.   Discussion

A.     Crossey’s First Claim Fails To State A Claim Upon Which Relief Could Be Granted

       Where a benefit plan grants its administrator discretionary authority to determine

eligibility for benefits or to construe the terms of a plan, a denial of benefits is to be reviewed

under an “arbitrary and capricious” standard, which is identical to an “abuse of discretion”

standard. Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989); Fleisher v. Standard

Insurance Co., 679 F.3d 116, 120-121 (3d Cir. 2012).

       The plan at issue in this case does give the Board the power to “make all determinations

as to the right of any person to a benefit under the Plan.” Complaint at Exhibit A, §7.4(f).

Further, the Board has the right and the responsibility to “construe and interpret the Plan, decide

all questions of eligibility and determine the amount, manner and time of payment of any benefit

hereunder,” to “keep such records, make such reports, and do such other acts as it deems

appropriate in order to comply with ERISA” and “to adopt such rules and make such

determinations as are appropriate to the administration of the Plan.” Id. at §7.4(g)(i)(vii) and (ix).

Thus, Counts I and II of Crossey’s Complaint are reviewed for abuse of discretion by the Board

of Directors.

       Crossey’s first count, in which he maintains that his benefit was correct as it was

originally calculated, was not raised before the Board. However, Defendants have construed it

as a challenge to the Board’s determination to reduce Crossey’s monthly benefit from $4,206.74

to $3,092.89, and they argue that the Board did not abuse its discretion in this regard.




                                                   8
       To state a claim under ERISA for improper denial of benefits, a plaintiff must allege that

he is a plan participant or beneficiary; that he was due some benefit under the terms of the plan;

and that the benefit was wrongfully denied by the defendant plan administrator. Bergamatto v.

Bd. Of Trustees of the NYSA-ILA Pension Trust Fund, Civ. A. No. 16-5484 (KM), 2017 WL

4155225 at *5 (D.N.J. Sep. 18, 2017).

       It is not disputed that Crossey is a plan participant or beneficiary, or that he was due a

benefit under the plan. However, in claiming that the Board abused its discretion in denying his

right to the $4,206.74 payment, on the basis that the first calculation was correct, it is clear that

he has not stated a claim upon which relief could be granted, even when every inference is made

in has favor. Under the language of the Plan, the initial calculation and approval by the Board of

a $4,206.74 monthly benefit was erroneous.

       Section 6.2 is the part of the Plan which governs “Member Contribution for Purchased

Benefit Eligibility and Accrual Service Credit.” Complaint at Exhibit A, §6.2. Within it, there is

a special provision for individuals who, at the time they are hired by PSEA, are jointly

compensated by PSEA and “another entity,” such as the School District, and then later become

solely compensated by PSEA. Id. at §6.2(c). This describes Crossey’s situation, since he was

jointly compensated by PSEA and the School District between 2007 and 2013, and then

compensated solely by PSEA until his retirement in 2016.

       This special provision, set forth at § 6.2(c) provides:

       At his/her election, a Member described in this subsection (c) may:

       (i) continue to purchase services under the payment schedule in effect at the time his/her
       status changes, and, if so, his/her Accrued Pension attributable to the service purchase
       shall be based on his/her purchased service at the computation date and his/her Average
       Monthly Compensation determined as if such Member had continued to be compensated
       by [PSEA] for the same percentage of employment for which he/she was compensated as
       of his/her date of hire by [PSEA]; or

                                                   9
       (ii) purchase service under a new payment schedule, which is based on the actual cost of
       such service to the Plan, as determined by the actuary of the Plan in accordance with the
       schedule set forth in Appendix C to the Plan, and earn an Accrued Pension attributable to
       the service purchase, based upon his/her purchase service at the computation date and
       his/her Average Monthly Compensation.

Id.
       In short, at the time Crossey purchased years of service, he paid a lower price in

accordance with the fact that he was compensated by both PSEA and the School District. Under

Section 6.2(c), then, he should have received a lower benefit upon retirement, in accordance with

the lower, partial salary he received from PSEA, unless he had switched to a “new payment

schedule” with higher payments, so that he could obtain a higher benefit upon retirement.

       Instead, Crossey continued making the lower payments as described in subsection (i)

until his retirement, but at the time he retired, was erroneously given the higher payments, as

described in subsection (ii). This was the basis for the language in the March 15, 2018, letter

stating that Crossey had not been charged enough to sustain the benefit payment he was

receiving.

       Crossey argues that, in fact, he was fully compensated by PSEA since 2007, because

PSEA reimbursed the school district for his salary. This is not a tenable position. For one thing,

the Plan defined “compensation” as the “total remuneration received from PSEA.” Complaint,

Exhibit A, at Article I (Definitions). Although the School District was reimbursed, Crossey

received remuneration from the School District. Further, if Crossey’s argument was accepted, it

would mean that he was not a School District employee since 2007, which was clearly not the

case. It would also mean that he should never have been permitted to buy service credits at the

low price he payed. Thus, the $4,206.74 monthly benefit payment would still be too high for the

price he was charged, due to PSEA’s error.



                                                10
       Thus, although Crossey may allude in his first Count to every necessary element under

Bergamatto, the Count does not rest upon factual matter that could show that the Board’s initial

calculation of his benefits was correct. Count I of Crossey’s complain cannot, therefore, survive

Defendants’ Motion to Dismiss.

B.     Count II Will Not Be Dismissed

       In Crossey’s second count under Section 502(a)(1)(B) of ERISA, he accurately points out

that the Plan “is devoid of any provision expressly permitting [the Board] to recoup

overpayments of Plan benefits by offsetting the overpayment against future benefits”, and that it

is also “devoid of any provision permitting it to charge interest against Plan participants in

recouping overpaid Plan benefits.” Complaint at ¶¶91 and 92. Therefore, he argues, the Board’s

actions to recover the overpayment were illegal, and its decision affirming these actions

represents an abuse of its discretion.

       Defendants argue that the broad authority granted to the Board in the parts of the Plan

discussed above with respect to Crossey’s first claim permitted it to recover the overpayments by

offsetting them against future benefit payments, with interest. They argue that this corrective

action was an exercise of the Board’s authority to “determine the amount, manner and time of

payment of [a] benefit,” and to act “as it deems appropriate in order to comply with ERISA.”

Motion at 22. Defendants note that Department of Labor advisory opinions have stated that plan

fiduciaries “must attempt to recover erroneous payments made from a plan” in accordance with

their duty towards the plan. Id., citing DOL Advisory Opinions 77-08 and 77-34, attached to the

Motion as Attachment 9.




                                                 11
       There is no Third Circuit precedent precisely on this subject. However, in Luby v.

Teamsters Health, Welfare, and Pension Trust Funds, 944 F.3d 1176, 1180 (3d Cir. 1991), the

Court of Appeals for the Third Circuit stated that discretionary powers may be implied by an

ERISA plan’s terms even if they are not granted expressly.

       Defendants also cite Pilger v. Sweeney, where the Court of Appeals for the Eighth Circuit

affirmed the dismissal of a count in which the plaintiffs argued that the lack of explicit language

in an ERISA plan prevented the defendant board of directors from recouping an overpayment of

benefits by reducing future payments. 725 F.3d 922, 926 (8th Cir. 2013). The Pilger court found

that “broad language” in the plan document granted the defendants to “both correct and recoup

the overpayments.” Id.

       Other courts have found that a board managing an ERISA plan has the power to recoup

accidental overpayments. Besides Pilger, Defendants have cited Palmer v. Johnson & Johnson

Pension Plan, Civ. A. No. 09-572, 2009 WL 3029794 (D.N.J. Sep. 17, 2009), and Johnson v.

Retirement Program Plan of Certain Employers at U.S. Dep’t of Energy Facilities, No. 3:05-cv-

5888, 2007 WL 649280 (E.D. Tenn. 2007).

       Crucially, however, the Palmer and Johnson courts went on to say that a board’s right of

recoupment is limited by equitable factors. In Johnson, the United States District Court for the

Eastern District of Tennessee granted summary judgment against a plaintiff who claimed that the

absence of explicit language in the Plan prevented the board of directors from docking his

benefits to recover an overpayment. It wrote:

       After careful consideration of the Plan and the parties’ briefs, the Court first notes that,
       while the Plan does not have an express provision concerning overpayments, the broad
       language of the Plan allows for the recoupment of overpayments by defendants. …
       Nowhere does the Plan explicitly prohibit the recovery of overpayments. Rather, it
       simply does not contain a provision expressly setting forth recoupment of overpayments
       as an allowable action by the Plan Administrator. Because of the lack of such express

                                                12
       language, plaintiff argues that collection of overpayments by defendants is ipso facto
       barred. In this way, plaintiff is implicitly making the argument that the Court should
       apply the canon of construction of expression unius est exclusion alterius and determine
       that defendants’ actions are limited to those spelled out in the Plan. However, the Court
       cannot in good faith apply that canon in this case by virtue of the plain language of the
       Plan, which explicitly does not limit the responsibilities and powers of the Plan
       Administrator. … Thus, given the expansive and expressly unlimited language of the
       Plan, the Court does not believe that the Plan itself precludes defendants from collecting
       overpayments in the way that it has here.

No. 3:05-cv-5888, 2007 WL 649280 at **5-6.

       Nevertheless, the very next sentence in the Johnson opinion reads: “However, the

Court’s inquiry does not end there.” Id. at *6. It continues: “It must also be determined whether

the principles underlying the law of trusts allow defendants to recoup overpayments made to

plaintiff.” Id. The Johnson court acknowledged that the trust principles which inform ERISA

law can support the collections of overpayments, but it added: “[A] plan fiduciary must balance

the impact of overpayments upon plan beneficiaries at large against the equitable treatment of the

individuals from whom overpayments are sought.” Id. at *6.

       The Johnson court quoted Varity Corporation v. Howe, 516 U.S. 489 (1996), where the

United States Supreme Court wrote:

       [T]here is more to plan (or trust) administration than simply complying with the specific
       duties imposed by the plan documents or statutory regime; it also includes the activities
       that are ordinary and natural means of achieving the objective of the plan.

2007 WL 649280 at *6, citing Varity, supra, at 504.

       Similarly, in Palmer, the District Court for the District of New Jersey cited a Texas case

in which the court wrote: “This is not a discussion of the ability of ERISA plans to recoup

benefit overpayments; indeed ample case law demonstrates that plans can recoup.” Civ. A. No.

09-572, 2009 WL 3029794 at *3 (D.N.J. 2009), citing Phillips v. Maritime Association – I.L.A.

Local Pension Plan, 194 F. Supp.2d 549, 558 (E.D. Tex. 2001). The Palmer court granted



                                               13
defendants motion to dismiss the plaintiff’s 502(a)(1)(B) claim. However, it permitted the

plaintiff to amend the count to add facts demonstrating hardship from the recoupment. 2009 WL

3029794 at 4.

       In Phillips, which is cited in Palmer, the District Court for the Eastern District of Texas

found that, despite the fact that “plans can recoup”, the plan administrator in that case had

violated 502(a)(1)(B) in recovering accidental overpayments by reducing the plaintiffs’ monthly

payments. The Phillips court wrote:

       When a plan does not specifically allow for recoupment, but nevertheless it does so, it
       exercises extra-statutory devices to do so. By reducing the Plaintiffs’ monthly benefits to
       recoup past overpayments, Maritime has availed itself of the common law remedy of
       restitution. Hence, the focus of this opinion is whether Maritime was entitled to use this
       equitable doctrine of restitution. The resolution of this question is dispositive of the case.
       … As the court will explain below, consideration of the equities in this case and
       ERISA’s guiding principles has led the court to conclude that restitution is not an
       appropriate remedy.

194 F. Supp.2d at 555.

       The application of equitable factors is necessarily fact-specific. However, the Phillips

court offered some guidance in writing that “while fault [on the part of the Board] does not

necessarily preclude restitution, a party’s culpability is an appropriate equitable consideration.”

Id.

       In Johnson, the court relied upon a Sixth Circuit decision which cited with approval a

section of Scott on Trusts providing that:

       Whether repayment would be inequitable depends on the beneficiary’s disposition of the
       money which he was overpaid, the amount of the overpayment, the nature of the mistake
       made by the administrator, the amount of time which has passed since the overpayment
       was made, and the beneficiary’s total amount of income and the effect recoupment would
       have on that income.

2007 WL 649280 at *6, citing Wells v. United States Steel & Carnegie Pension Fund, 950 F.2d

1244, 1251 at n. 4 (6th Cir. 1991).

                                                 14
       Further guidance on assessing the equitable factors related to recoupment is found in

Verizon Employee Benefit Committee v. Adams, Civ. No. 2:07-476, 2007 WL 4150928 (W.D.

Pa. Nov. 19, 2007), a case brought by an ERISA plan seeking a preliminary injunction to prevent

dissipation of an accidental overpayment. The Verizon judge denied the defendant payees’

motion to dismiss the action. She wrote, however:

       [I]f a Plaintiff were entitled to proceed under a federal common law theory, its
       entitlement to recovery would be similarly governed by general equitable principles. …
       That is, while a Plan’s negligence in making a mistaken payment does not, in itself, bar
       restitution, the Court considers various factors, such as the fiduciary’s culpability and the
       extent of the beneficiary’s reliance on erroneous pension information and payments, in
       weighing the equities of restitution in the particular case.

2007 WL at *5.

       Taking into consideration all of the caselaw discussed above, it appears possible that – as

happened in Phillips – a Board’s wrong application of, or a failure to apply, equitable principles

before exercising recoupment of Plan overpayments and assessing interest could constitute the

abuse of discretion necessary to support a claim for benefits under 29 USC §1132(a)(1)(B). I am

influenced by the observation in Johnson that principles of trust law compel an ERISA trustee to

balance the impact of an overpayment upon the beneficiaries as a whole against its impact

against the individual from whom it seeks to recover overpayments.

       As discussed below, Crossey has not made a showing that he relied to his detriment upon

the Plan’s misrepresentations. However, it is clear from the Johnson and Verizon decisions that

this is only one among “various factors” to be weighed in considering the equities of

recoupment.




                                                15
       It should also be noted that, where courts have found that broad powers given to a Board

by a Plan supported the Board’s right to recoupment, they have looked at the specific powers

given by the Plan. It is not enough simply to point to any broad powers. In Pilger, the court

described the plan at issue as containing “broad language granting Defendants discretion to take

remedial action.” 725 F.3d at 926. (Emphasis supplied). In Phillips, the court relied in part

upon a sentence providing that none of the listed powers (which did not include those pertaining

to recoupment) should be interpreted as “limiting the generalities of the foregoing.” 2007 WL at

**5-6. This aspect of the case is not fully briefed yet.

       For these reasons, Count II of the Complaint will not be dismissed.

C.     Crossey Has Not Stated An Adequate Claim For Equitable Estoppel

       Crossey’s third claim seeks to equitably estop Defendants from recouping the

overpayment, under Section 502(a)(3) of ERISA. To succeed on an equitable estoppel claim, an

ERISA plaintiff must establish (a) a material misrepresentation; (2) reasonable and detrimental

reliance upon the misrepresentation; and (3) extraordinary circumstances. Jenkins v. Union

Labor Life Co., 543 F. App’x. 180, 183 (3d Cir. 2013), citing Curcio v. John Hancock Mutual

Life Ins. Co., 33 F.3d 226, 235 (3d Cir. 1994). In demonstrating reliance, a plaintiff must have

taken some action as result of the misrepresentation; the mere expectation of a continued benefit

is not enough. Shook v. Avaya, Inc., 625 F.3d 69, 73 (3d Cir. 2010).

       The existence of a material misrepresentation in this case is not disputed. In Crossey’s

2014 Pension Plan Statement, which was given to him in March, 2015, and thereafter, PSEA

erroneously overestimated the monthly retirement benefit to which Crossey was entitled.

Crossey has not, however, shown the required reliance.




                                                 16
        Crossey alleges that he relied to his detriment upon PSEA’s misrepresentations in retiring

from the School District, rolling over funds from his PSERS account to purchase the additional

service credits, and “in otherwise planning for his retirement.” Complaint at ¶104. He further

alleges that, had he “been accurately apprised of the true amount of his retirement benefit, he

would have made different decisions regarding the disposition of various retirement assets.” Id.

at ¶105.

        However, as described above, Crossey retired from the School District in 2013, and

rolled over funds from his PSERS account to purchase additional service credits in 2014. PSEA

did not misrepresent the monthly benefit to which he was entitled until 2015. Logically, Crossey

could not have relied upon 2015 and 2016 misrepresentations in making decisions in 2013 and

2014.

        According to Crossey, he purchased his service years in reliance upon the 2013

calculations of the Plan’s then-actuary, Milliman, Inc. Complaint at ¶ 38. He argues that he

misunderstood “the nature and significance of the calculation”, and that Todd Park, who ratified

the purchase, failed to correct his “apparent misunderstanding as to how his pension benefit

would be calculated.” Id. at ¶40. Yet, Crossey has not alleged that PSEA or its actuary, did

anything to cause his “misunderstanding” or even knew of it. Milliman’s calculation pertained

only to the purchase price of the service years. As discussed with regards to Crossey’s first

claim, this price was correct. Crossey has not alleged that – in 2013 – Milliman, or anyone at

PSEA, made any representation to him at all as to the benefit amount he would receive upon

retirement.




                                                17
       Moreover, the Plan itself was not deceptive in this regard. As discussed above, Section

6.2(c) specified that a purchaser’s “Accrued Pension attributable to the service purchase” would

be calculated “as if such Member had continued to be compensated by the Association for the

same percentage of employment” for which he was compensated on his date of hire, unless

additional payment was made.

       Clearly, no action taken by Crossey before he received his 2014 Pension Plan Statement

can be considered reliance upon PSEA’s misrepresentation. Further, although Crossey referred

in his Complaint to “otherwise planning for his retirement,” it is clear from his response to

Defendants’ motion that he is not pointing to any actions he took in 2014 or afterward as

reliance: in discussing “planning for his retirement”, Crossey refers solely to paragraph 50 of

his Complaint, which mentions only his “electing to retire from the School District” and “rolling

over the funds from his PSERS account.” Response at 26.

       Crossey attempts, to some extent, to avoid dismissal on the basis that he has alleged

reliance. However, as explained above, allegations which are no more than conclusions are not

sufficient to withstand a 12(b)(6) motion to dismiss. See Connelly, supra, at 809 F.3d at 787.

Crossey has not pleaded the existence of facts which would support his allegation. It is true that

no discovery has as yet been undertaken, but that is irrelevant here: Crossey would not need

discovery to know of his own detrimental reliance. Accordingly, this count of Crossey’s

complaint will be dismissed.




                                                18
D.     Crossey’s Claim for Reformation

       Reformation is the judicial reforming or re-writing of a document, such as a contract, to

make it reflect the true agreement of the parties. Pearce v. Chrysler Group LLC Pension Plan,

893 F.3d 339, 347 (6th Cir. 2018). Before reformation may be ordered, the plaintiff must show

either (1) mutual mistake, or (2) that one party was mistaken, and the other committed fraud or

engaged in inequitable conduct. Cunningham v. Wawa, Inc., 387 F. Supp.3d 529, 542 (E.D. Pa.

July 2, 2019), citing Amara v. CIGNA Corp., 775 F.3d 510, 525 (2d Cir. 2014). Unlike with

equitable estoppel, a plaintiff need not show reliance to obtain reformation. Id.

       There can be no reasonable claim of mutual mistake here as it pertains to the

requirements of the Plan. Instead, Defendants erred in failing to apply some of the Plan terms in

calculating Crossey’s retirement benefit.

       Nor is there evidence of fraud. “Fraud” in the context of equity has a broader meaning

than it does at law, and intention to defraud or misrepresent is not a necessary element. Pearce,

supra, citing SEC v. Capital Gains Research Bureau, Inc., 375 U.S. 180, 193 (1963). Equitable

fraud can comprise any act or omission which either involves a breach of duty, or by which an

undue and unconscientious advantage is taken by another. Capital Gains, supra, at 194.

       Nevertheless, as the District Court for the Southern District of New York has noted, if

equitable fraud did not require that a party have taken “undue advantage” of the other party, it

would be a doctrine of strict liability. Osberg v. Foot Locker, Inc., 138 F. Supp. 517, 557-8

(S.D.N.Y. 2015); see also In re Cendant Corporation Securities Litigation, 72 F. Supp.2d 498,

504 (D.N.J. 1999) (“The primary reason for reform in the case of unilateral mistake … is to

prevent the other party from taking ‘unfair advantage’ of the mistaken party”).




                                                19
       Crossey has not alleged that PSEA took undue advantage of any mistake on his part, or

even that it was aware of his mistake. PSEA does not appear to have had anything to gain by

selling Crossey pension plan credit years at a price lower than that required by the Plan, or by

calculating his retirement benefit at a mistakenly high figure. It is therefore clear that Crossey

will not be able to obtain relief under the doctrine of reformation.

E.     The Claim for Injunctive Relief

       In Crossey’s final claim, Count V, he seeks injunctive relief under Section 502(a)(3). As

Defendants have conceded, this claim essentially stands or falls with reference to Count II, since

it seeks relief for the same behavior alleged there. I have not dismissed Count II, and, therefore,

Count V must remain in the case.

IV.    Conclusion

       For the reasons discussed above, I will enter an Order granting Defendants’ Motion to

Dismiss in part, and denying it in part. Specifically, Counts I, III, and IV of Crossey’s complaint

will be dismissed without leave to amend, but Counts II and V will survive this motion.




                                      BY THE COURT:




                                            /s/Jacob P. Hart
                                      ___________________________________
                                      JACOB P. HART
                                      UNITED STATES MAGISTRATE JUDGE




                                                 20
